DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-10, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0001416 Yamaguchi et al.
Regarding claim 1, Yamaguchi teaches a film 11 for glass lamination (paragraph 0001) comprising a polyvinyl acetal resin, a plasticizer (paragraph 0050), and a metal salt (paragraph 0115), wherein the film has an adhesion control effect (paragraph 0122) per the metal salt in an amount of 5-300 ppm based on a total weight of the film (paragraph 0122), 
wherein a concentration of the metal salt at a first region 1,2 of the film is one to sixty times greater than a concentration of the metal salt at a second region 3 of the film (paragraph 0122, where the first and second interlayer films may have a concentration of 300 ppm while the third, central interlayer film may have a concentration of 5 ppm), and 
wherein the first region is closer to a surface of the film than the second region (figure 3).
“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent 
Yamaguchi does not explicitly teach the adhesion control effect value. However, since the instant specification is silent to unexpected results, the specific adhesion control of the film is not considered to confer patentability to the claims. As the adhesion characteristics are variables that can be modified, among others, by adjusting the parameters of the method and the composition of the film, the precise adhesion control would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention. As such, without showing unexpected results, the claimed adhesion control cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the method of making and composition of the film to obtain the desired adhesion control effect (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). See MPEP 2144.05 Section II. 
Regarding claim 2, Yamaguchi teaches that the film has an adhesion control effect (paragraph 0122) per the metal salt in an amount of 5-300 ppm based on a total weight of the film (paragraph 0122).
“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 5-300 ppm reads on the claimed value of 10 ppm. 

Regarding claim 4, Yamaguchi does not explicitly teach that the film has an adhesion control effect of 1.3 times greater compared to a reference film having an even concentration gradient of the metal salt. However, as Yamaguchi satisfies all of the previous limitations, Yamaguchi’s materials (polyvinyl acetal resin, plasticizer, Mg metal salt) are indistinguishable from the claimed materials (claims 1 and 7). Therefore, it is reasonable to expect that Yamaguchi’s film would also have an adhesion control effect of 1.3 times greater compared to a reference film not having the uneven concentration gradient of the metal salt. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” (MPEP 2112.01 Section I).

Regarding claim 6, Yamaguchi teaches that the metal salt is comprised in an amount of 5-300 ppm based on the total weight of the film (paragraph 0122). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 5-300 ppm reads on the claimed value of 200 ppm or less. 
Regarding claim 7, Yamaguchi teaches that the metal ion comprised in the metal salt is a magnesium (Mg) divalent cation (paragraph 0120, where the magnesium ion in magnesium 2-ethylbutyrate is divalent).
Regarding claim 8, Yamaguchi teaches that a benzotriazole-based compound is used as a UV shielding material rather than as part of the metal salt (paragraph 0129). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the benzotriazole material as included in the metal salt because this reduced the number of processing steps and additives required to achieve the same advantageous properties. 
Regarding claim 9, Yamaguchi does not explicitly teach that the film has a yellowing index variation of 2.5 or less between before and after being kept for two weeks in chamber having a constant temperature and humidity of 65°C and 95 %rh. However, as Yamaguchi satisfies all of the previous limitations, Yamaguchi’s materials (polyvinyl acetal resin, plasticizer, Mg metal salt) are indistinguishable from the claimed materials (claims 1 and 7). Therefore, it is reasonable to expect that Yamaguchi’s film would also have a yellowing index 
Regarding claim 10, Yamaguchi teaches that the film has a thickness of 0.1-3 mm (paragraph 0151). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 0.1-3 mm reads on the claimed range of 0.4 mm or more. 
Regarding claim 20, Yamaguchi teaches a laminate comprising the film for glass lamination of claim 1 disposed between two glasses 21,22 (paragraph 0159 and figure 3).
Regarding claim 21, Yamaguchi teaches that the first region is closer to the surface of the film and the second region is further from the surface of the film (figure 3). Yamaguchi further teaches that the sum of the first and second layers’ thicknesses may be as little as half of the total thickness (paragraph 0152) of a 0.1 mm thick interlayer film (paragraph 0151). Thus, Yamaguchi’s second region is at least several microns away from the surface of the film. However, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 Section IV Part A). Therefore, without a showing of criticality, the claimed dimensions do not impart patentability to the claims.

Response to Arguments
Applicant’s arguments with respect to Fukaya have been considered but are moot because the new ground of rejection, Yamaguchi, does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598. The examiner can normally be reached Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781